Title: From Thomas Jefferson to the Commissioners of the Federal District, 11 June 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia June 11. 1792.

I have the honor to inclose you the President’s order on the treasurer of Maryland for 24,000. Dollars according to the desire expressed in your letter of the 6th. instant, and of adding assurances of the esteem and respect with which I am, Gentlemen, Your most obedient & most humble servt

Th: Jefferson

